DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/27/2021 has been entered.  Claims 1-13 and 15-20 remain pending in the application.  Claims 1-7 have been withdrawn.  Claim 14 has been canceled.  Applicant's amendments to the drawings have overcome the specification objections previously set forth in the Non-Final Rejection mailed 10/27/2020.  Applicant's amendments to the claims have overcome the claim objections and 112(b) and (d) rejections previously set forth in the Non-Final Rejection mailed 10/27/2020.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2019 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claims 8-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baumers et al. (WO 2013117185 A1), from IDS, as machine translated.
Regarding claims 8 and 20, Baumers teaches “a method and a corresponding apparatus for producing 3-dimensional bodies of a plurality of interconnected layers solidified made available in a container provided powdery or flowable material” (which reads upon “a method for additive manufacturing of three-dimensional objects by selectively solidifying a powder material layer by layer”, as recited in instant claim 8; page 20).  Baumers teaches that “two distributing devices 1, 2 are provided” (which reads upon “applying a layer of powder material onto a build table by means of a powder distribution unit moving across the build table, wherein said powder distribution unit comprises a first powder distributor and a second powder distributor”, as recited in the instant claims; page 22).  Baumers FIG. 1 shows that distributing devices 1, 2 move essentially in parallel with each other and extend in a first direction (which reads upon “a first powder distributor and a second powder distributor essentially in parallel with each other and extending in a first direction”, as recited in the instant claims; FIG. 1).  Baumers teaches that “in zones of the applied layers, material is quasi-simultaneously solidified by electromagnetic radiation or particle radiation” (which reads upon “selectively solidifying the applied powder material at positions corresponding to a cross- section of the object to be manufactured, by means of a solidification device”, as Distribution device 1 starts first, and after some time, Distribution device 2 follows, accordingly, the distance between them will vary).  Baumers teaches that “after another dispensing of material in the build-up container through the metering device 5 follows with a suitable distance of this first distributor 1, the second Distribution device 2, by means of which a further layer of the material is applied to the layer applied by the distributor device 1” (which reads upon “a speed of at least one of the first powder distributor and the second powder distributor is varying when moving said powder distributor across said build table”, as recited in the instant claims; page 23; as Distribution device 2 begins to move, its speed will vary, or accelerate, from zero to its normal movement speed, and then it will have a constant speed at its normal movement speed, until it slows (varies) to stop at the other side).  Baumers teaches that “the two Distribution facilities are partially running at the same time” (which reads upon “varying 
Regarding claim 9, Baumers teaches the method of claim 8 as stated above.  Baumers teaches that “the two Distribution facilities are partially running at the same time” (which reads upon “wherein said first and second powder distributors begin moving at different times”, as recited in the instant claim; page 23; Initially, only Distribution device 1 moves and Distribution device 2 does not).  
Regarding claims 10-11, Baumers teaches the method of claim 8 as stated above.  Baumers teaches that “the two Distribution facilities are partially running at the same time” (which reads upon “wherein said first and second powder distributors move independently of each other”, as recited in the instant claim; page 23; Initially, only Distribution device 1 moves and Distribution device 2 does not, meaning that the distance between them is smaller at rest than after 1 starts moving, see FIGs. 2-4).  
Regarding claims 12-13, Baumers teaches the method of claim 8 as stated above.  Baumers teaches that “the two Distribution facilities are partially running at the same time” (page 23; Initially, only Distribution device 1 moves and Distribution device 2 does not, meaning that the speed of the Distribution device 2 is zero, which is different than the Distribution device 1, see FIGs. 2-4).  As Distribution device 2 begins to move, its speed will vary, or accelerate, from zero to its normal movement speed, and then it will have a constant speed at its normal movement speed, until it slows (varies) to stop at the other side.  During the acceleration, the speed of Distribution device 2 will be slower (different) than Distribution device 1.  
Regarding claim 15, Baumers teaches the method of claim 8 as stated above.  Baumers teaches that “material powder is used, which is connected via a chute with a metering device 5, via which the pourable material can be applied to the bottom of the body container 10 adjacent to the support base 3” (pages 21-22).  Baumers teaches that “two distributing devices 1, 2 are provided, which are in the starting position, as shown in Figure 1” (page 22).  Baumers teaches that “these Distribution devices serve to position the material delivered by the metering device 5 in a corresponding layer thickness on the carrier base” (page 22).  Baumers teaches that “a material layer is first to be applied to the application level by means of the distributor device 1” (which reads upon “said first powder distributor moving across said build table at a first height from said build table”, as recited in the instant claim; page 22).  Baumers teaches that “after another dispensing of material in the build-up container through the metering device 5 follows with a suitable distance of this first distributor 1, the second Distribution device 2, by means of which a further layer of the material is applied to the layer applied by the distributor device 1” (which reads upon “said second powder distributor moving across said build table at a second height from said build table”, as recited in the instant claim; page 23; second distribution device 2 will be spreading a layer of material above the layer spread by the first distribution device 1, thus will be at a greater height above the build table; additionally, the claim does not require that the first height and second height be different).  Baumers teaches that “the vertical distance of the distribution devices 1,2 from the coating level is adjustable to an appropriate level, so that correspondingly thick layers of material can be constructed” (page 23).  
Regarding claims 16-17, Baumers teaches the method of claim 8 as stated above.  Baumers teaches that “material powder is used, which is connected via a chute with a metering device 5, via which the pourable material can be applied to the bottom of the body container 10 adjacent to the support base 3” (pages 21-22).  Baumers teaches that “two distributing devices 1, 2 are provided, which are in the starting position, as shown in Figure 1” (page 22).  Baumers teaches that “these Distribution devices serve to position the material delivered by the metering device 5 in a corresponding layer thickness on the carrier base” (page 22).  
Regarding claim 19, Baumers teaches the method of claim 8 as stated above.  Baumers teaches that “information about the nature of each layer is determined by computer data, used in the manufacturing process” (page 20).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baumers et al. (WO 2013117185 A1), from IDS, as machine translated, as applied to claim 17 above, and further in view of Nordkvist et al. (US 20150071809 A1).
Regarding claim 18, Baumers teaches the method of claim 17 as stated above.  Baumers teaches multiple dispensers 4 positioned at a higher elevation than movable support base 3, see FIG. 7.  Baumers teaches that a chute is required to move the material from the dispensers 4 (page 21).  Baumers teaches a first or leading powder distributor and a second or trailing powder distributor (1,2), FIGs. 2-4.  
Baumers is silent regarding powder distributor is moving over a powder tank with a powder tank table at a first position.  
Nordkvist is similarly concerned with “a method for distributing powder in additive manufacturing of a three dimensional article” (which reads upon “a method for additive manufacturing of three-dimensional objects”, as recited in the instant claim; paragraph [0003]).  Nordkvist teaches “a method for forming a three-dimensional article through successive fusion of parts of at least one powder layer provided on a work table in a build chamber, which parts correspond to successive cross sections of the three-dimensional article” (which reads upon “selectively solidifying a powder material layer by layer”, as recited in the instant claim; paragraph [0009]).  Nordkvist teaches that “after a first layer is finished, i.e., the fusion of powder material for making a first layer of the three-dimensional article, a second powder layer is provided on the build platform 2, and the second powder layer is preferably distributed according to the same manner as the previous layer” (paragraph [0060]).  Nordkvist teaches that “fused portions in the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dispenser 4 of Baumers with a powder tank, as taught by Nordkvist to avoid using a chute and generating dust or dangerous friction when working with powdered metals used in additive manufacturing processes.  In order to create a second supply of powder for the second distribution device 2 of Baumers, a predetermined amount of powder is provided on the powder table 40 by raising a floor 65 in the powder tank 64 a predetermined distance which reads upon “said second position is closer to a powder table than said first position”, as recited in the instant claim.  

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.  Applicant argues that Baumers fails to disclose, "a speed of at least one of the first powder distributor and the second powder distributor is varying when moving said powder distributor across said build table," as recited in independent claims 8 and 20 (remarks, page 10).  Applicant argues that Baumers states, "The fact that all layers are applied linearly, ensures that the movement speed when applying the material layers over the entire application width of each material layer is constant, so that each layer is a homogeneous texture" (remarks, page 10).  Applicant further argues that Baumers also states, "Due to the fact that the corresponding material is applied linearly by the distribution devices, it is ensured that the movement speed of the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733